[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                          OCTOBER 20, 2005
                             No. 04-16594                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 00-14337-CV-KMM

CHARLES ROBERT BAKER,


                                                       Plaintiff-Appellant,

                                  versus

EVERETT REXROAD,
STEVE PARKER,
RAYMOND SNELL,


                                                       Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 20, 2005)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:
       Charles R. Baker, a prisoner proceeding pro se, appeals the district court’s

order granting defendants Steve Parker’s and Raymond Snell’s motion to dismiss

Baker’s civil rights action, filed pursuant to 42 U.S.C. § 1983, because it failed to

state a claim. Additionally, Baker appeals the district court’s order granting

defendant Everett Rexroad’s motion for summary judgment. Baker alleged in his §

1983 complaint that (1) Rexroad, working as a hearing officer in the detention

facility where Baker was confined, violated his due process rights by denying his

request to call a witness at a prison disciplinary hearing and by finding him guilty

of disobeying an order to clean his prison cell; and that (2) Parker, a corrections

officer, and Snell, the prison’s assistant superintendent, violated his due process

rights by failing to take corrective action during the administrative appeals process.

       On appeal, Baker argues that the failure of both Parker and Snell to

investigate and review his claims during the administrative appeals process

deprived him of his constitutional rights, giving rise to an actionable claim under

42 U.S.C. § 1983.1 Baker therefore contends that his complaint was sufficient to

state a claim alleging a denial of due process and that the district court improperly

dismissed his claim with respect to Parker and Snell.


       1
        Baker was sentenced to 30 days in disciplinary confinement and lost 60 days of gain
time as a result of his conviction of the charge in the disciplinary report. Although the
conviction was subsequently overturned and Baker’s gain time restored, he had already served
30 days in disciplinary confinement.

                                               2
      We review a grant of a motion to dismiss under Fed. R. Civ. P. 12(b)(6) de

novo, applying the same standard as the district court. Hoffman-Pugh v. Ramsey,

312 F.3d 1222, 1225 (11th Cir. 2002). In reviewing the complaint, we “must

accept the well pleaded facts as true and resolve them in the light most favorable to

the plaintiff.” Beck v. Deloitte & Touche, 144 F.3d 732, 735 (11th Cir. 1998)

(quotation omitted). “[A] complaint should not be dismissed [pursuant to Rule

12(b)(6)] for failure to state a claim unless it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him

to relief.” Conley v. Gibson, 355 U.S. 41, 45-46 (1957).

      Here, Baker claims that Parker and Snell denied him due process by failing

to take corrective action during the appeal of his disciplinary conviction. In order

to prevail, however, Baker must first demonstrate that the inmate grievance

procedure provided him with a constitutionally protected interest. Although we

have not yet considered this issue, we agree with other circuits that have held that

these proceedings are not constitutionally mandated. See Adams v. Rice, 40 F.3d

72, 75 (4th Cir. 1994) (holding that “the Constitution creates no entitlement to

grievance procedures or access to any such procedure voluntarily established by a

state”); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per curiam) (holding

that a state-created prison grievance procedure is simply a procedural right and



                                           3
does not confer any substantive right upon an inmate); Flick v. Alba, 932 F.2d 728,

729 (8th Cir. 1991) (per curiam) (holding that federal prison administrative remedy

procedures “do not in and of themselves create a liberty interest in access to that

procedure,” and that “the prisoner’s right to petition the government for redress is

the right of access to the courts, which is not compromised by the prison’s refusal

to entertain his grievance”); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988)

(holding that “[t]here is no legitimate claim of entitlement to a grievance

procedure”).

      Because the failure of Parker and Snell to take corrective action upon the

filing of Baker’s administrative appeal at the institutional level did not amount to a

violation of due process, the district court properly determined that Baker failed to

state a claim under § 1983 with respect to Parker and Snell.

      Baker next argues that the district court erred in granting defendant

Rexroad’s motion for summary judgment. We review the district court’s grant of

summary judgment de novo, applying the same standard as the district court and

viewing all evidence and factual inferences reasonably drawn from the evidence in

the light most favorable to the non-moving party. See Burton v. Tampa Housing

Auth., 271 F.3d 1274, 1276-77 (11th Cir. 2001) (citations omitted). “A grant of

summary judgment may be upheld on any basis supported by the record.” Id. at



                                           4
1277. Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c).

      We have identified two situations in which a prisoner, who has already been

deprived of liberty in the traditional sense, can be further deprived of his liberty

such that due process is required. “The first is when a change in the prisoner’s

conditions of confinement is so severe that it essentially exceeds the sentence

imposed by the court. The second situation is when the state has consistently

bestowed a certain benefit to prisoners, usually through statute or administrative

policy, and the deprivation of that benefit imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Kirby v.

Siegelman, 195 F.3d 1285, 1290-91 (11th Cir. 1999) (per curiam) (internal

citations and quotations omitted). However, even if a prisoner is further deprived

of his liberty, thus requiring due process, it is well established that “the state may

cure a procedural deprivation by providing a later procedural remedy; only when

the state refuses to provide a process sufficient to remedy the procedural

deprivation does a constitutional violation actionable under section 1983 arise.”

McKinney v. Pate, 20 F.3d 1550, 1557 (11th Cir. 1994) (en banc).



                                            5
      Here, Baker was given written notice of the charges and a written statement

of the reasons for the disciplinary action. He was not afforded the opportunity to

call a witness during the disciplinary hearing, but this is irrelevant. The record

shows that Baker had the benefit of a full appeals process, which he repeatedly

used. Moreover, his conviction was subsequently overturned, his disciplinary

record expunged, and his 60 days of gain time restored. Therefore, if in fact there

was a procedural deprivation, the error was cured by the institutional appeals

process. See McKinney, 20 F.3d at 1557.

      Based on a careful review of the record, as well as the parties’ respective

briefs, we discern no reversible error. Because the district court did not err in

dismissing Baker’s claim against defendants Snell and Parker or in granting

defendant Rexroad’s motion for summary judgment, we affirm.

      AFFIRMED.




                                           6